     Case 1:19-cr-00696-PAE Document 156 Filed 11/02/20 Page 1 of 4




                                              November 2, 2020


BY ECF

The Honorable Paul A. Engelmayer
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Ari Teman
               Case No. 19-cr-696 (PAE)

Dear Judge Engelmayer:

        Our firm has been retained to represent Ari Teman in connection with certain
post-conviction proceedings. We write regarding ongoing Brady investigation in this
case and mindful of the Court’s October 30, 2020 Order relating to newly-enacted
Federal Rule of Criminal Procedure 5(f). Specifically, we write to respectfully request
that the Court specifically direct that the Government make additional disclosures
relating to Joseph Soleimani’s statements concerning his role in ABJ Milano LLC v.
Stanley Howell, 61 Misc.3d 1037, Index. No. 65131/2017 (N.Y. Civ. Ct. 2018) (the
“housing court proceeding”), or the facts underlying that proceeding. We make this
request because, based on our review of the record, as well as the 3500 material produced
by the Government before and during trial, there remain questions as to whether the
Government complied with its Brady and Giglio obligations, as well as its duty of candor
to this Court.

         In ruling that subsequently discovered evidence relating to the housing court
proceeding – specifically the transcript of the proceeding – did not merit a new trial, the
Court appeared to assume that the Government had disclosed all of Soleimani’s
statements concerning the matter prior to his direct testimony at trial. Specifically, the
Court: (1) relied on the Government’s assertion that it had produced “all written
statements of Soleimani's that were in its possession, including notes from its interviews
of Soleimani,” see June 5, 2020 Opinion & Order (“Opinion & Order”) at 97 n.36; and
(2) relied on the Government’s “attest[ation]” that “Soleimani indicated that he had dealt
with the tenant, but that he did not indicate that he had made representations to the tenant
about whether ABJ would renew his lease,” id. at 102 (emphasis added).

       However, although the Court directed the Government on January 21 to inquire of
Soleimani regarding the housing court proceeding and to “promptly report back to the
Court and the defense” the results of that inquiry (Trial Transcript (“Trial Tr.”) at 29),
        Case 1:19-cr-00696-PAE Document 156 Filed 11/02/20 Page 2 of 4

The Honorable Paul Engelmayer
November 2, 2020
Page 2 of 4

none of the notes relating to the Government’s January 21, January 22, and January 23
meetings with Soleimani reflects any statements concerning the housing court matter.
See U.S. Attorney’s Manual § 9-5.002 (“Although not required by law, generally
speaking, witness interviews should be memorialized by the agent. . . . Material variances
in a witness’s statements should be memorialized[.]”). Nor did the government orally
disclose any statements made by Soleimani concerning the housing court matter
following the Court’s colloquy. In fact, the only notation reflecting a conversation with
Soleimani relating to the housing court matter are notes from January 7, 2020 (well
before the January 21 colloquy with the Court). See Notes of January 7, 2020 Meeting,
attached as Exhibit A.1 At that meeting, various topics were discussed, including
Soleimani’s decision to replace ABJ’s GateGuard intercoms with those from MVI
Systems, Inc., a GateGuard competitor. Id. The last line of notes from this January 7,
2020 meeting reads:                                                                  Id.
The notes did not reference a housing court proceeding, or a court order.2

        The absence of any disclosure before or during trial concerning the nature of
Soleimani’s dealings with the tenant is troubling given not only the Court’s order
directing that the Government make such inquiry, but also the Government’s
acknowledgement in its post-trial brief that it questioned Soleimani at trial on this issue
“based on Soleimani’s representations suggesting that ‘he was among the ABJ personnel
who dealt with [the tenant].’” Gov’t’s Apr. 27, 2020 Mem. of Law (“Gov. Mem.”) at 6
(emphasis added).


         1
             Because the notes are subject to the Protective Order, Exhibit A is filed under
seal.
         2
          The Government’s brief in opposition to Mr. Teman’s post-trial motions
misleadingly suggests that its 3500 production did disclose Soleimani’s statements
relating to the nature of his dealings with the tenant. Immediately following its claim that
Soleimani had made representations suggesting that “he was among the ABJ personnel
who dealt with [the tenant],” the Government inserted the following footnote:

         Before and during trial, the Government produced to the defense notes from a
         number of phone calls and meetings with Soleimani. Notes from these interviews,
         which were disclosed to the defense, show that on January 7, 2020, Soleimani
         disclosed the fact of a housing court dispute with Stanley Howell. Notes from this
         meeting were produced to the defense on January 15, 2020, when the Government
         produced the bulk of its Jencks Act material. The Government met or spoke with
         Soleimani several times prior to and during trial, including on January 11, January
         14, January 19, January 21, January 22, and January 23.

Gov. Mem at 6, n.2. However, as just indicated, the notes of the January 7 interview did
not, in fact, disclose the housing court dispute, and the notes of the remaining interviews
contain nothing about that dispute.
     Case 1:19-cr-00696-PAE Document 156 Filed 11/02/20 Page 3 of 4

The Honorable Paul Engelmayer
November 2, 2020
Page 3 of 4

        As reiterated in the Court’s October 30, 2020 order, “the Government must
disclose any information that can be used to impeach the trial testimony of a Government
witness within the meaning of Giglio v. United States, 405 U.S. 150 (1972).” In Re: Fed.
R. of Crim. Proc. 5(f), No. 19-Cr-696-PAE (Oct. 30, 2020), ECF No. 153. Importantly,
“[s]uch information must be disclosed sufficiently in advance of trial in order for the
defendant to make effective use of it at trial.” Id. (emphasis added). Soleimani’s
statements to the Government as to his dealings with the tenant – the precise content of
which is still unclear – fall within the purview of Giglio and Brady, yet were not
disclosed in advance of Soleimani’s testimony. Evidence that Soleimani engaged in
misleading conduct and lied to a vulnerable tenant in order to make more money for ABJ
could certainly have been the basis of effective cross-examination (had it been disclosed
in advance), given that Soleimani had filed the complaint with the police and was the
only witness at trial to claim that he did not recall reviewing GateGuard’s “terms and
conditions.” See Trial Tr. at 812. In its opinion denying post-trial motions, the Court
noted that the “defense did not ask any questions about this topic on cross-examination or
seek leave to do so.” Opinion & Order at 90. But deprived of the information that would
form the basis for cross-examination, the defense had no opportunity to do so.

         Prior to filing this letter, we sought clarification from the Government as to what
statements Soleimani had made concerning his dealings with the tenant – first by
telephone and then by letter dated October 23, 2020. See October 23, 2020 Letter of
Justine A. Harris, attached as Exhibit B. The Government has refused to provide any
further disclosures. It noted that it had provided notes of Soleimani’s pre-trial statements
in its 3500 production, as well as information about his statements in its post-trial briefs.
The Government reiterated that it “is aware of its disclosure obligations, has made
appropriate disclosures, and believes that no further disclosures are required at this time.”
See Government Letter dated October 29, 2020, attached as Exhibit C.

          Taking the Government’s letter together with its post-trial representations, the
Government appears to concede that Soleimani made statements concerning his dealings
with the tenant before he testified on the subject. Yet the Government has made no
disclosures as to this issue, despite its continuing obligation to do so. Accordingly, we
respectfully request that the Court direct the Government to:

       (1) disclose any statements made by Soleimani (and the date of such statements)
           concerning his dealings with the tenant at any time, whether or not such
           statements were memorialized in writing;
       (2) explain why any such statements were not disclosed prior to Soleimani’s
           testimony; and
       (3) produce any internal memoranda, correspondence or communication relating
           to the failure to disclose such statements.

        While the lack of notes suggests that there may be no written record of
Soleimani’s statements, that, of course, does not relieve the Government of its disclosure
obligations. While the Government has no legal duty under the Constitution or the
      Case 1:19-cr-00696-PAE Document 156 Filed 11/02/20 Page 4 of 4

The Honorable Paul Engelmayer
November 2, 2020
Page 4 of 4

Jencks Act to take notes during meetings with witnesses, courts have emphatically called
the failure to do so in order to avoid disclosing favorable statements to the defense to be
“quite inconsistent with the obligations of a law enforcement officer representing the
United States Government,” and tantamount to “[p]laying games with evidence.” United
States v. Bernard, 625 F.2d 854, 859 (9th Cir. 1980); see also U.S. Attorney’s Manual
§ 9-5.002 (“Although not required by law, generally speaking, witness interviews should
be memorialized by the agent. . . . Material variances in a witness’s statements should be
memorialized.”). And of course, a failure to take notes does not relieve the Government
of its “obligation to inform the accused of information that materially impeaches its
witness.” United States v. Rodriguez, 496 F.3d 221, 225 (2d Cir. 2007). “This obligation
is designed to serve the objectives of both fairness and accuracy in criminal
prosecutions.” Id.

       We appreciate the Court’s consideration.

                                             Respectfully submitted,

                                             /s/
                                             Justine Harris
                                             Noam Biale


cc:    All Counsel of Record
